Exhibit 10.28


FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
26, 2008 by and among ALBANY MOLECULAR RESEARCH, INC. (the “Borrower”), BANK OF
AMERICA, N.A., in its capacity as Lender and Administrative Agent (each as
hereinafter defined), JPMORGAN CHASE BANK, N.A. as Lender and RBS CITIZENS,
NATIONAL ASSOCIATION, successor by merger to CITIZENS BANK OF MASSACHUSETTS, as
Lender (collectively, the “Lenders”)


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to a
certain credit agreement dated as of February 12, 2003, as amended by a first
amendment to credit agreement dated August 10, 2004, as amended by a second
amendment to credit agreement dated June 30, 2005, as amended by a third
amendment to credit agreement dated February 23, 2006 and as amended by a fourth
amendment to credit agreement dated February 1, 2007 (as amended, the “Credit
Agreement”)(all capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement); and


WHEREAS, the parties desire to modify the Credit Agreement in the manner
hereinafter set forth;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby being acknowledged, the parties hereto agree as follows:


1.           The following definitions set forth in Section 1.01 of Article I of
the Credit Agreement are hereby amended and restated in their entirety and shall
read as follows:


“Adjusted LIBOR Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period or, in
the case of an Alternative Currency Borrowing when such Alternative Currency is
Hungarian Forint, an interest rate per annum as determined by the Administrative
Agent in its sole, reasonable discretion at such time, plus (b) the Applicable
LIBOR Margin.
 
“Applicable LIBOR Margin” means the Applicable Margin set forth below
corresponding to the Leverage Ratio most recently determined:
 
Leverage Ratio
Revolver Loan Applicable
Margin
>=2.00 to 1.00
1.50%
>=1.50 to 1.00<2.00 to 1.00
1.25%
>=1.00 to 1.00<1.50 to 1.00
1.00%
<1.00 to 1.00
0.75%


 
1

--------------------------------------------------------------------------------

 

Changes in the Applicable Margin resulting from changes in the Leverage Ratio
shall become effective on the date (the “Adjustment Date”) on which financial
statements are delivered to the Lenders pursuant to Sections 5.01 (a) and (b)
hereof (but in any event not later than the 60th day after the end of each of
the first three Fiscal Quarters of the Borrower or the 120th day after the end
of each Fiscal Year, as the case may be) and shall remain in effect until the
next change to be effected pursuant to this paragraph.  If any financial
statements referred to above are not delivered within the time periods specified
above, then, until such financial statements are delivered, the Leverage Ratio
most recently determined shall govern subject to retroactive adjustment upon the
next succeeding delivery of said financial statements.  Each determination of
the Leverage Ratio pursuant to this pricing grid shall be made with respect to
the period of the prior four consecutive fiscal quarters of the Borrower ending
at the end of the period covered by the relevant financial statements.
 
“Commitments” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Loan Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on Schedules 2.01 and 2.02, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Commitments is $45,000,000.00.
 
“Required Lenders” means, at any time, Lenders having Revolving Loan Credit
Exposure and unused Commitments representing at least sixty-six and two-thirds
(66 2/3%) percent of the sum of the total Revolving Loan Credit Exposure and
unused Commitments at such time.
 
“Revolving Credit Termination Date” means June 26, 2013 or such earlier date on
which the Lender demands payment of and accelerates the Revolving Loan as
provided herein.  On the Revolving Credit Termination Date, all Revolving Loans
shall mature and all unpaid principal, accrued and unpaid interest and all other
charges due hereunder and under any other loan document shall be due and payable
in full.
 
“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans including the issuance of, or
participation in, Letters of Credit, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Revolving Loan
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Loan Commitment is $45,000,000.00
 
 
2

--------------------------------------------------------------------------------

 

“Stated Maturity Date” means the Revolving Credit Termination Date.
 
2.           The following definitions are hereby added to Section 1.01 of
Article I of the Credit Agreement and shall read as follows:


“Alternative Currency” means each of Euro, Hungarian Forint, Singapore Dollar
and Yen.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.


“Alternative Currency Sublimit” means an amount equal to $20,000,000.00.  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurodollar Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the Issuer shall determine or the Required Lenders shall
require.
 
 
3

--------------------------------------------------------------------------------

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
 
“Yen” and “¥” mean the lawful currency of Japan.


3.           The following definitions set forth in Section 1.01 of Article I of
the Credit Agreement are hereby deleted in their entirety:


“Class”
 
“Term Loan”
 
“Term Loan Commitment”
 
“Term Loan Credit Exposure”
 
“Term Loan Maturity Date”
 
4.           The following Sections of the Credit Agreement are hereby amended
and restated in its entirety to read as follows:


SECTION 1.02 - “Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).”
 
SECTION 2.01(a) – “Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Loan Credit Exposure
exceeding such Lender’s Revolving Loan Commitment as set forth in Schedule 2.01
and (ii) the aggregate outstanding amount of all Revolving Loans denominated in
an Alternative Currency shall not exceed the Alternative Currency Sublimit as
set forth in Schedule 2.01.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.”
 
 
4

--------------------------------------------------------------------------------

 

SECTION 2.02 – “Intentionally Omitted”


SECTION 2.03(b) – “The failure of any Lender to make any Loan, required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.”
 
SECTION 2.03(d) – At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000.00 and not less than $1,000,000.00.  At the time
that each Base Rate Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $50,000.00 and not less than
$500,000.00; provided that a Base Rate Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Loan Commitments.  Borrowings of more than one Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurodollar Revolving Borrowings outstanding.
 
SECTION 2.04 - “Requests for Revolving Loans.  To request a Revolving Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Loan, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Loan, (b) in the case
of a Base Rate Loan, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Loan and (c) in the case of a Loan
denominated in an Alternative Currency, not later than 11:00 a.m., New York City
time four Business Days before the date of the proposed Loan.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.03 and shall be in the
form attached hereto as Exhibit B-1:
 
 
(i)
the aggregate amount of the requested Loan;

 
 
(ii)
the date of such Loan, which shall be a Business Day;

 
 
(iii)
whether such Loan is to be a Base Rate Loan or a Eurodollar Loan;

 
 
5

--------------------------------------------------------------------------------

 

 
(iv)
in the case of a Eurodollar Revolving Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 
 
(v)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be a Eurodollar Revolving Borrowing consisting of an
Interest Period of one month’s duration.  If no Interest Period is specified
with respect to any requested Eurodollar Revolving Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.06(a) – “Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amount so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request.”
 
SECTION 2.08(b) – “The Borrower may at any time terminate, or from time to time
reduce, the Revolving Loan Commitment; provided that (i) each reduction of the
Revolving Loan Commitment shall be in an amount that is an integral multiple of
$1,000,000.00 and not less than $1,000,000.00 and (ii) the Borrower shall not
terminate or reduce the Revolving Loan Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
(A) the Revolving Loan Credit Exposures would exceed the total Revolving Loan
Commitment or (B) the sum of the Alternative Currency Credit Exposures would
exceed the Alternative Currency Sublimit.”
 
SECTION 2.09(c) – “The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.”
 
SECTION 2.10(a) – “Optional Repayments.  (i) The Borrower shall have the right
at any time and from time to time to prepay any Borrowing or Revolving Loan in
whole or in part, subject to prior notice and application of payment in
accordance with paragraph (b) of this Section without penalty or prepayment fee
except as set forth in Section 2.15 hereof.
 
 
6

--------------------------------------------------------------------------------

 

(ii)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Loan, not later than 1l:00 a.m., New York City time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of a Base Rate Loan, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Loan or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08.  Promptly following receipt of any such notice relating to a Loan,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Loan shall be in an amount that would be permitted in
the case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.03.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.”
 
SECTION 2.10(b)(ii) – “Mandatory Prepayment of Revolving Loans, etc.  If on any
date (after giving effect to any other payments on such date) the aggregate
outstanding amount of all (i) Revolving Extensions of Credit of all Lenders
exceeds the Revolving Loan Commitment as then in effect, the Borrower shall make
a mandatory prepayment on such date of Revolving Loans or (ii) Loans denominated
in Alternative Currencies at such time exceeds an amount equal to 100% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.”
 
SECTION 2.10(b)(ii) – “Intentionally Omitted”
 
SECTION 2.10(b)(iii) – “Intentionally Omitted”
 
SECTION 2.17(a) – “The Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at One
Kiernan Plaza, Albany, New York, except that payments pursuant to Sections 2.l4,
2.l5, 2.16 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified
herein.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  Except as otherwise expressly provided herein, all payments hereunder
shall be made in dollars.”
 
 
7

--------------------------------------------------------------------------------

 

SECTION 9.04(b)(ii)(B) – “each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement;”
 
5.  SCHEDULE 2.01(a) to Credit Agreement shall be replaced by SCHEDULE 2.01(a)
to attached hereto.


6.  SCHEDULE 2.02 to Credit Agreement is hereby deleted.


7.           The following Sections are hereby added to the Credit Agreement and
shall read as follows:


“SECTION 1.05  Exchange Rates; Currency Equivalents. (a)  The Administrative
Agent or the Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the Issuer, as applicable.
 
 
8

--------------------------------------------------------------------------------

 

(b)  Wherever in this Agreement in connection with a Committed Borrowing an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Committed Borrowing is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.”
 
“SECTION 1.06 Change of Currency. (a)  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
 
(b)  Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
(c)  Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.”
 
“SECTION 1.07 Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.”
 
“SECTION 4.02(c) – In the case of a Borrowing or a Letter of Credit to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the Issuer (in the case of any Letter
of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Borrowing or a Letter of Credit to be denominated in the
relevant Alternative Currency.”
 
 
9

--------------------------------------------------------------------------------

 

8.           As consideration for the execution and delivery of this Amendment
by the Administrative Agent and the Lenders, upon the execution and delivery of
this Amendment by the Borrower, the Borrower shall pay to the Administrative
Agent a renewal fee equal to $45,000.00 to be distributed to the Lenders by the
Administrative Agent on a pro-rata basis based upon the respective Revolving
Loan Commitments.


9.           The Borrower hereby represents and warrants as follows:


(i) The execution, delivery and performance of this Amendment has been
authorized by all necessary corporate action on behalf of the Borrower and when
executed and delivered, this Amendment will constitute the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(ii) No event has occurred which by itself or with the giving of notice or the
passage of time or both would constitute an Event of Default.


All representations and warranties set forth in Article III of the Credit
Agreement are hereby restated and confirmed as of the date hereof.


10.           As modified hereby, all of the terms, provisions and conditions of
the Credit Agreement are hereby ratified and confirmed.  In particular, Borrower
acknowledges its continuing obligations under Section 5.09 of Article V of the
Credit Agreement entitled “Additional Guarantors” which to reads as follows:


“The Borrower will give the Administrative Agent prompt written notice of the
formation of any new Subsidiary.  With respect to all Domestic Subsidiaries,
such notice shall be accompanied by a Guaranty in form acceptable to the
Administrative Agent and a resolution of the Board of Directors of such
Subsidiary authorizing such Subsidiary to execute and deliver to the
Administrative Agent its unconditional written guarantee of the Loans and all
related obligations of the Borrower to the Lenders and further authorizing such
Subsidiary to be bound by and comply with all of the terms and provisions of the
Credit Agreement to the same extent as the Guarantors.  Notwithstanding the
foregoing, in the event that the Borrower and all existing Guarantors do not
comprise 85% of each of (i) total consolidated sales, (ii) total consolidated
assets and (iii) total consolidated EBIT, for the Borrower and all Subsidiaries,
then within ten (10) days’ thereof, the Borrower shall deliver either (i) a
Guaranty from each non-Domestic Subsidiary as set forth above or (ii) a valid
and enforceable and perfected pledge of sixty five percent (65%) of the common
stock of each non-Domestic Subsidiary.”


 
10

--------------------------------------------------------------------------------

 

11.           This Amendment shall be governed exclusively by, and construed
exclusively under, the laws of the State of New York.


12.           This Amendment may be executed in several counterparts, each of
which shall constitute an original but when taken together shall constitute but
one instrument.
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.





 
ALBANY MOLECULAR RESEARCH, INC.
         
BY: /s/ Mark T. Frost
 
NAME: Mark T. Frost
 
TITLE: Chief Financial Officer
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent and as Lender
 
 
 
 
 
BY: /s/ Christopher S. Allen
 
NAME: Christopher S. Allen
 
TITLE: Senior Vice President
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
BY: /s/ Paul M. Bilodeau
 
NAME: Paul M. Bilodeau
 
TITLE: Underwriter
 
 
 
 
 
RBS CITIZENS, NATIONAL ASSOCIATION
 
 
 
 
 
BY: /s/ Ann M. Meade
 
NAME: Ann M. Meade
 
TITLE: Senior Vice President

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01


SCHEDULE 2.01 (a) to Credit Agreement dated as of dated as of February 12, 2003,
as amended by a first amendment to credit agreement dated August 10, 2004, as
amended by a second amendment to credit agreement dated June 30, 2005, as
amended by a third amendment to credit agreement dated February 23, 2006, as
amended by a fourth amendment to credit agreement dated February 1, 2007, and as
amended by a fifth amendment to credit agreement dated June 26, 2008, by and
among Albany Molecular Research, Inc., Bank of America, successor by merger to
Fleet National Bank, RBS Citizens, National Association, successor by merger to
Citizens Bank of Massachusetts and JPMorgan Chase Bank


Lender
Revolving Loan Credit Exposure
Bank of America
$15,000,000.00
Citizens Bank of Massachusetts
$15,000,000.00
JPMorgan Chase Bank
$15,000,000.00



Lender
Alternative Currency Credit Exposure
Bank of America
$6,666,666.68
Citizens Bank of Massachusetts
$6,666,666.66
JPMorgan Chase Bank
$6,666,666.66



*  The Alternative Currency Credit Exposure is a sub-facility under the
Revolving Loan and is part of, and not in addition to, the Revolving Loan
Commitments, which are $45,000,000.00.
 
 

--------------------------------------------------------------------------------

 